Title: From Thomas Jefferson to George Gilmer, 15 March 1793
From: Jefferson, Thomas
To: Gilmer, George



Dear Doctor
Philadelphia Mar. 15. 1793.

I duly received your favor of Jan. 26. and learn with great pleasure the reestablishment of your system, in which no one takes a more sincere interest than myself. I had indeed hoped by this time to have been with you. But it seems I must stay here a little longer in penance for my sins. This will give you the start in your manufactures of porter and maccaroni, in which however I shall certainly attempt to rival you.—You will have heard of the fiscal enquiries into which the late Congress went. I send you a paper containing Madison’s speech. Monroe will set out on Monday, and dropping Mrs. Monroe at Fredericksbg. will pursue his route to Charlottesville alone. We have no news from France later than the beginning of the king’s trial. Notwithstanding the blustering of John Bull, I still suspect that he never intended war, but only a pretext for arming at home against Tom Paine. An unparalleled want of money here, and stoppage of discount at all the banks, obliges the merchants to slacken the price of wheat and flour. But it is only temporary. Be assured the price will be very high in a short time. Give my best respects to Mrs. Gilmer & accept assurances yourself of the sincere esteem & attachment of Dear Doctor your affectionate friend & servt

Th: Jefferson

